Citation Nr: 1728478	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a lung disability, to include as due to exposure to chemical and/or herbicidal agents.

2. Entitlement to service connection for hypothyroidism, to include as due to exposure to chemical and/or herbicidal agents.

3. Entitlement to service connection for a heart disability, to include as due to exposure to chemical and/or herbicidal agents.

4. Entitlement to service connection for diabetes mellitus, to include as due to exposure to chemical and/or herbicidal agents.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction has since been transferred to the VA RO in Boston, Massachusetts.

The Veteran testified at an April 2014 Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In March 2015, the Board reopened the issues of entitlement to service connection for a lung disability and hypothyroidism, and remanded the appeal for additional development.  

In May 2017, the Veteran was informed that the VLJ who conducted the hearing is no longer employed at the Board.  In June 2017, the Veteran waived his right to an additional hearing and requested the Board consider his case on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran submitted, since the last RO adjudication via SSOC in November 2016, new evidence (lay statements from the Veteran, lay statement from the Veteran's spouse identified as a registered psychiatric nurse; an article regarding Vietnam veterans and Agent Orange exposure; a photograph that purportedly depicts barren mountain tops around Camp Carroll Depot; and medical evidence) that is relevant to the claims on appeal.  However, remand is not necessary for RO initial review, as the Veteran through his representative provided a waiver of initial RO consideration in November 2016 as to any subsequently submitted evidence and asked that the Board review any new evidence in the first instance.  

Nevertheless, for the reasons discussed below, remand is necessary to ensure compliance with the Board's March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In March 2015, the Board remanded the appeal for additional development.  Specifically, the Board directed the RO to "undertake efforts to obtain the following documents from the appropriate entity or entities: (a) a December 2011 U.S. Army Task Force report concerning the presence, use, and disposal of chemicals, including herbicides, at Camp Carroll in the 1960s and 1970s; (b) a 2004 report from the 8th Army Corps of Engineers concerning the presence, use, and disposal of chemicals, including herbicides, at Camp Carroll in the 1960s and 1970s; and (c) documentation regarding the location of the U.S. Army Chemical Depot Korea from 1960 to 1972."  

The RO obtained the Veteran's military personnel records.  Thereafter, in February 2016, the Army Corps of Engineers Office of History informed the VA of an online resource that could be relevant, and included copies of the pertinent pages.  Unfortunately, these pages are illegible.  Therefore, remand is required to obtain a legible copy of this evidence.  

The RO also attempted to contact the Joint Service Records JSRRC to verify the Veteran's claimed herbicide exposure.  However, the JSRRC responded that it could not complete the requested research because the RO's request provided an incomplete unit assignment.  Therefore, a remand is necessary so that the RO can submit another request to the JSRRC that includes all of the necessary information.  

In addition, the RO did not obtain and associate with the record the specific reports and documentation requested by the Board in the March 2015 remand.  Therefore, remand is necessary so that the specified evidence can be obtained.  

The Board also notes that the March 2015 remand directed the RO to provide the Veteran with appropriate VA examinations to determine the nature and etiology of his lung, hypothyroidism, heart, diabetes mellitus, and sleep apnea.  The Board directed that the examiner must consider and discuss any and all evidence demonstrating in-service exposure to chemicals and/or herbicidal agents.  While the Veteran was afforded the appropriate VA examinations and opinions were obtained, the opinions are premature as the requested development as to the Veteran's in-service exposure to chemicals and/or herbicidal agents has not yet been completed.  Therefore, addendum medical opinions must be obtained once the appropriate development has been completed.  

Similarly, the June 2015 VA opinion in connection with the psychiatric claim is premature given that the requested development had not been fully completed.  It is also noteworthy that the June 2015 VA examiner used DSM-V for determining whether or not the Veteran has a psychiatric disorder, which is not applicable in this  Veteran's claim that was certified to the Board in January 2014.  See 80 Fed. Reg. 14308 (March 19, 2015) (the DSM-V criteria are not for application to appeals certified to the Board before August 14, 2014).   As such, a new VA psychiatric examination and opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's relevant VA treatment records dated since October 2011.

2. Obtain and associate with the claims file a LEGIBLE copy of the pertinent pages from the VA online resource that the Army Corps of Engineers Office of History provided.  See VBMS Entry dated February 21, 2016.

3.  Undertake efforts to obtain the following documents from the appropriate entity or entities regarding claimed inservice exposure to herbicide agents: 

Note: After the SSOC in November 2016, additional evidence has been received and associated with the claims file.

(a) a December 2011 U.S. Army Task Force report concerning the presence, use, and disposal of chemicals, including herbicides, at Camp Carroll in the 1960s and 1970s; 

(b) a 2004 report from the 8th Army Corps of Engineers concerning the presence, use, and disposal of chemicals, including herbicides, at Camp Carroll in the 1960s and 1970s; and 

(c) documentation regarding the location of the U.S. Army Chemical Depot Korea from 1960 to 1972. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.	After the above-requested development has been completed to the extent possible, forward the Veteran's claims file to the VA examiner who conducted the July 2015 VA examinations for an addendum, or, if he is unavailable, from another suitably qualified clinician.  The claims file must be made available to and reviewed by the examiner.  *The need for another examination is left to the discretion of the examiner.  The purpose for obtaining an addendum is to clarify the etiology of the Veteran's lungs, hypothyroidism, heart, diabetes mellitus, and sleep apnea.

After review of the claims file, the examiner is asked to:

(a) Clarify the presence of any currently diagnosed lung disability, hypothyroidism, heart disability, diabetes mellitus, type II, and sleep apnea.  Note: November 2016 non-VA treatment records from Dr. P.J. diagnosing lung herniation, nodules, scarring, and possible mild bronchiectasis.  

(b) For each currently diagnosed lung disability, hypothyroidism, heart disability, diabetes mellitus, type II, and sleep apnea, provide an opinion as to whether it had its onset during active service or is otherwise related to it.  

(c) For each currently diagnosed lung disability, hypothyroidism, heart disability, diabetes mellitus, type II, and sleep apnea, provide an opinion as to whether it is related to claimed in-service exposure to chemicals and/or herbicides; and

(d) For each currently diagnosed lung disability, hypothyroidism, heart disability, diabetes mellitus, type II, and sleep apnea, provide an opinion as to whether it was caused or AGGRAVATED by any service-connected disability.

In rendering these opinions, consider and discuss any and all evidence demonstrating the Veteran's in-service exposure to chemicals and/or herbicidal agents, to include as an aspect of his service as an Engineer Equipment Repairman, as well as the Veteran's assertions as to in-service events, submitted article and photograph.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. 	Provide the Veteran with an additional VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The claims file and all electronic records must be made available to and reviewed by the examiner. 

First, after completing the development above, the RO must specify for the examiner the stressors that are established by the record, if any, and advise the examiner of the verified version of each stressor.  The RO must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner is asked to:

(a) Identify whether the Veteran meets the DSM-IV criteria for any acquired psychiatric disorder.  If the examiner determines that no psychiatric disorder currently exists, address and reconcile the prior diagnoses.   **Attention is called to a May 2014 DBQ completed by civilian doctor who diagnosed the Veteran with PTSD, MDD, and a panic disorder, AND a November 2014 statement authored by the Veteran's spouse who is identified as a registered psychiatric nurse and director of an acute inpatient psychiatric unit who diagnosed the Veteran with PTSD.

(b) Specifically state whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD. If a diagnosis is made, the stressor(s) supporting that diagnosis should be identified.  If a PTSD diagnosis is not made, the examiner should specifically provide rationale along with addressing the prior PTSD diagnosis rendered.

(c)  For each currently diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it had its onset during service or is otherwise related to it, to include any incident or stressor therein.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6. 	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



